Name: Council Decision (EU) 2018/777 of 22 May 2018 on the position to be adopted, on behalf of the European Union, within the EEA Joint Committee concerning the amendment of Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms (budget line 02 04 77 03: Ã¢ Preparatory action on defence researchÃ¢ ) (Text with EEA relevance. )
 Type: Decision
 Subject Matter: defence;  EU finance;  international affairs;  European construction;  research and intellectual property
 Date Published: 2018-05-29

 29.5.2018 EN Official Journal of the European Union L 131/14 COUNCIL DECISION (EU) 2018/777 of 22 May 2018 on the position to be adopted, on behalf of the European Union, within the EEA Joint Committee concerning the amendment of Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms (budget line 02 04 77 03: Preparatory action on defence research) (Text with EEA relevance) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 218(9) thereof, Having regard to Council Regulation (EC) No 2894/94 of 28 November 1994 concerning arrangements for implementing the Agreement on the European Economic Area (1), and in particular Article 1(3) thereof, Having regard to Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (2) and in particular point (b) of Article 54(2), Article 84(2) and Article 124 thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Agreement on the European Economic Area (3) (the EEA Agreement) entered into force on 1 January 1994. (2) Pursuant to Article 98 of the EEA Agreement, the EEA Joint Committee may decide to amend, inter alia, Protocol 31 to the EEA Agreement. (3) Protocol 31 to the EEA Agreement contains provisions on cooperation in specific fields outside the four freedoms. (4) The EFTA States are to continue to participate in Union activities related to budget line 02 04 77 03: Preparatory action on defence research, entered into the general budget of the Union for the financial year 2018. (5) Protocol 31 to the EEA Agreement should therefore be amended in order to allow for that extended cooperation to continue from 1 January 2018. (6) The position of the Union within the EEA Joint Committee should be based on the attached draft decision, HAS ADOPTED THIS DECISION: Article 1 The position to be adopted, on behalf of the Union, within the EEA Joint Committee on the proposed amendment of Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms, shall be based on the draft decision of the EEA Joint Committee attached to this Decision. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 22 May 2018. For the Council The President E. KARANIKOLOV (1) OJ L 305, 30.11.1994, p. 6. (2) OJ L 298, 26.10.2012, p. 1. (3) OJ L 1, 3.1.1994, p. 3. DRAFT DECISION OF THE EEA JOINT COMMITTEE No ¦/2018 of ¦ amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area (the EEA Agreement), and in particular Articles 86 and 98 thereof, Whereas: (1) The cooperation of the Contracting Parties to the EEA Agreement was extended by Joint Committee Decision No 208/2017 to include the participation of the EFTA States in the Union's preparatory action on defence research which is funded from the general budget of the Union. (2) The EFTA States shall continue to participate in Union activities related to budget line 02 04 77 03: Preparatory action on defence research, entered into the general budget of the Union for the financial year 2018. (3) Protocol 31 to the EEA Agreement should therefore be amended in order to allow for that extended cooperation to continue from 1 January 2018, HAS ADOPTED THIS DECISION: Article 1 In paragraph 13(a) of Article 1 of Protocol 31 to the EEA Agreement, the words financial year 2017 are replaced by the words financial years 2017 and 2018. Article 2 This Decision shall enter into force on the day following the last notification under Article 103(1) of the EEA Agreement (*1). It shall apply from 1 January 2018. Article 3 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Union. Done at Brussels, For the EEA Joint Committee The President The Secretaries to the EEA Joint Committee (*1) [No constitutional requirements indicated.] [Constitutional requirements indicated.]